DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2003/0005135) in view of Son (US 2015/0332576).
	Regarding claim 1, Inoue discloses a system (Paragraph 7 illustrates a system and method for allowing a parent to set usage restrictions suitable for a child who uses content), comprising:
	a first information processing terminal (Figure 1 and paragraph 56 illustrates a child/first terminal 150) including:

	a first display (Paragraph 69 illustrates that the child terminal 150 includes a display);
	a first transceiver (Figure 1 and paragraphs 69 and 96 illustrate a communication unit 152); and
	a first controller (Paragraph 68 illustrates that the child terminal 150 may include one or more processing units),
	a second information processing terminal (Figure 1 and paragraph 56 illustrates a parent/second terminal 140) including:
	a second controller (Figure 1 and paragraph 67 illustrate that the parental terminal 140 includes a data browsing unit 142) to register information relating to a user of the first information processing terminal (Figure 12 and paragraphs 67 and 105 illustrate that the parent terminal 140 may be used provide input relating to a child user of a specified terminal such as child terminal 1, or 140) and set a viewing limit time for the first information processing terminal (Paragraphs 67, 108, 110, and 112 illustrate that the parent terminal 140 may be used to select the usage restrictions which may include a usage duration for all content, certain types of content, or specific content); and
	a second transceiver to send a viewing limit time information on the viewing limit time to the first information processing terminal (Paragraphs 67, 69, 108, 110, and 119 illustrate that the parent terminal 140 may provide the user restriction information to the child terminal 150 via a right management server 110), and

	wherein the first controller is configured to execute user authentication by using a previously registered user information and the user information acquired by the user information acquiring unit (Paragraphs 95 and 96 illustrate that the user may provide authentication information to log in to the child terminal 150) and thereafter control the first display to display contents information (Paragraph 69 illustrates that the child terminal 150 includes a display) and measure a viewing time of the contents information displayed by the first display, a cumulative viewing time information based on the viewing time being sent to the second information processing terminal via the server (Paragraphs 84, 86, 87, and 117 illustrate that the right management server 110 may manage the cumulative viewing time for the child terminal 150, which may be further sent to the parent terminal 140),
	wherein, in a case that the first transceiver receives the viewing limit time information on the viewing limit time from the second information processing terminal via the server (Paragraphs 67, 69, 108, 110, and 119 illustrate that the parent terminal 140 may provide the user restriction information to the child terminal 150 via a right management server 110; paragraphs 67, 108, 110, and 112 illustrate that the parent terminal 140 may be used to select the usage restrictions which may include a usage duration for all content, certain types of content, or specific content).
	Inoue fails to disclose the first controller is configured to determine that the viewing time under measurement is equal to or longer than the viewing limit time set by the first information processing terminal, the first controller is configured to give a notice.
or longer than the viewing limit time set by the first information processing terminal, the first controller is configured to give a notice (Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
	It would have been obvious before the effective filing date of the claimed invention to modify Inoue to include the first controller is configured to determine that the viewing time under measurement is equal to or longer than the viewing limit time set by the first information processing terminal, the first controller is configured to give a notice as disclosed in Son because it would have been common to provide a notification to the user to inform the user that a designated viewing time limit has occurred when the user has exceeded the viewing time limit and the media content is stopped.
	Regarding claim 2, Inoue as modified by Son discloses wherein the user information acquiring unit is configured to acquire a password input as the user information (Inoue: Figure 1 and paragraph 96 illustrate that the request unit 151 acquires user information from the user, which may include a password of the user).
	Regarding claim 5, Inoue as modified by Son discloses wherein the first controller is configured to control the first display to display a warning image as the notice (Son: Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning that may be displayed to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
	Regarding claim 6, Inoue as modified by Son discloses the information processor further comprising a speaker, wherein the controller gives a warning to the registered user through a Son: wherein the first information processing terminal further comprises a speaker, wherein the first controller is configured to control the speaker to emit a warning sound as the notice).
	Regarding claim 7, Inoue as modified by Son discloses wherein the viewing time is a time while the contents information created by an application program is displayed on the display or an elapsed time from a viewing start time of the contents information which is created by the application and displayed on the first display (Inoue: Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
	Regarding claim 8, Inoue as modified by Son discloses wherein the first information processing terminal further comprises a clock function, wherein the first controller is configured to measure the viewing time based on time information by the clock function (Inoue: Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
	Regarding claim 10, Inoue as modified by Son discloses wherein the second transceiver receives the cumulative viewing time information based on the viewing time from the first information processing terminal via the server (Inoue: Paragraphs 67, 69, 108, 110, and 119 illustrate that the parent terminal 140 may provide the user restriction information to the child terminal 150 via a right management server 110; paragraphs 67, 108, 110, and 112 illustrate that the parent terminal 140 may be used to select the usage restrictions which may include a usage duration for all content, certain types of content, or specific content) (Son: Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
	Regarding claim 11, Inoue as modified by Son discloses wherein the second transceiver receives information that the viewing time under measurement of the first information processing terminal is equal to or longer than the viewing limit time set by the first information processing terminal (Inoue: Paragraphs 67, 69, 108, 110, and 119 illustrate that the parent terminal 140 may provide the user restriction information to the child terminal 150 via a right management server 110; paragraphs 67, 108, 110, and 112 illustrate that the parent terminal 140 may be used to select the usage restrictions which may include a usage duration for all content, certain types of content, or specific content) (Son: Figure 4 and paragraphs 57-60 illustrate that the system may generate an alarm/alert/warning to the user when the system determines that the user has exceeded a predetermined viewing time threshold).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2003/0005135), in view of Son (US 2015/0332576), and in further view of Giobbi (US 2014/0337920).
	Regarding claim 3, Inoue as modified by Son fails to disclose wherein the user information acquiring unit has a biosensor, and is configured to acquire biological information as the user information.
	Giobbi discloses wherein the user information acquiring unit has a biosensor, and is configured to acquire biological information as the user information (Paragraph 69 illustrates the use of a biosensor for authenticating the user).
	It would have been obvious before the effective filing date of the claimed invention to modify Inoue in view of Son to include wherein the user information acquiring unit has a biosensor, and is configured to acquire biological information as the user information as disclosed in Giobbi because it would have been a common method for authenticating a registered user and .
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2003/0005135), in view of Son (US 2015/0332576), and in further view of Kang et al. (US 2015/0106833).
	Regarding claim 4, Inoue as modified by Son fails to disclose wherein the user information acquiring unit has an image sensor, and is configured to acquire face information as the user information, the face information being extracted from an image of a user captured and created by the image sensor.
	Kang discloses wherein the user information acquiring unit has an image sensor, and is configured to acquire face information as the user information, the face information being extracted from an image of a user captured and created by the image sensor (Paragraph 9 illustrates that the system may perform user authentication through facial recognition using cameras).
	It would have been obvious before the effective filing date of the claimed invention to modify Inoue in view of Son to include wherein the user information acquiring unit has an image sensor, and is configured to acquire face information as the user information, the face information being extracted from an image of a user captured and created by the image sensor as disclosed in Kang because it would have been a common method for authenticating a registered user and would have been one of several common methods for authenticating a user, wherein neither method provides a significant advantage over the other and would have provided predictable results.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 9, the features disclosed in the claim overcome the prior art of record.  For instance, Jaini et al. (US 9,148,698) teaches stopping the presentation of the media content after issuing a warning of an approaching time limit and once a time limit has reached and Mori et al. (US 2014/0208371) teaches stopping the warning display after a certain amount of time.  However, the prior art of record does not teach the features disclosed in the claim.
Claims 12-24 are allowable over the prior art of record because the features associated with accumulating the viewing time information across multiple devices associated with the registered user overcomes the prior art of record.  For instance, references such as Son (US 2015/0332576), Sakaniwa et al. (US 2014/0016908), and Yamaguchi (US 2012/0050500) teach providing a warning to a user based on a user exceeding a predetermined threshold for viewing media content.  Furthermore, references such as Jaini et al. (US 9,148,698) and Xiao et al. (US 2014/0149562) teach providing a warning to the user that the user is approaching a time limit for viewing the media content.  However, the prior art of record cannot be reasonably combined in order to teach the cited features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425